 1   NICHOLAS M. WIECZOREK
     Nevada Bar No. 006170
 2   JEREMY J. THOMPSON
     Nevada Bar No. 12503
 3   CLARK HILL, PLLC
     3800 Howard Hughes Parkway, Suite 500
 4   Las Vegas, NV 89169
     Telephone: (702) 862-8300
 5   Facsimile: (702) 862-8400
 6   Email:       nwieczorek@clarkhill.com
                  jthompson@clarkhill.com
 7   Attorneys for Terra West Collections

 8
 9                                      UNITED STATES DISTRICT COURT

10                                          DISTRICT OF NEVADA
11   VERNON NELSON,                                            CASE NO.:2:18-CV-01448-RFB-CWH
12                         Plaintiff,
     vs.                                                        STIPULATION AND ORDER FOR
13                                                               DISMISSAL WITH PREJUDICE
     TERRA WEST COLLECTIONS LLC d/b/a
14   ASSESSMENT MANAGEMENT SERVICES,
15
                           Defendants.
16
17
18                  STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
19            Defendant Terra West Collections LLC dba Assessment Management Services (“Defendant”),
20   by and through its attorney of record Clark Hill PLLC, and plaintiff Vernon Nelson (“Plaintiff”), by and
21   through his attorney of record The Law Office of Vernon Nelson, hereby stipulate and agree that this
22   action be dismissed in its entirety with prejudice with each party to bear their own attorneys’ fees and
23   costs.
24   .....
25   .....
26   .....
27   .....
28   .....




                                                      Page 1
 1         IT IS SO STIPULATED on this 5th day of December, 2018.
 2   CLARK HILL, PLLC                            THE LAW OFFICES OF VENON NELSON
 3
     /s/ Jeremy J. Thompson                      _/s/ Jennifer Golanics_____
 4
     NICHOLAS M. WIECZOREK                       JENNIFER GOLANICS
 5   Nevada Bar No. 6170                         Nevada Bar No. 13687
     JEREMY J. THOMPSON                          THE LAW OFFICE OF VERNON NELSON
 6
     Nevada Bar No. 12503                        9480 S. Eastern Ave., Ste. 252
 7   CLARK HILL, PLLC                            Las Vegas, NV 89123
 8   3800 Howard Hughes Parkway, Suite 500       Attorneys for Plaintiff
     Las Vegas, NV 89169
 9   Attorneys for Defendant
10
11
                                             ORDER
12
           IT IS SO ORDERED.
13                                            ________________________________
14                                            RICHARD F. BOULWARE, II
                                              UNITED STATES DISTRICT JUDGE
15                                               ________________________________
                                              DATED this 7thSTATES
                                                 UNITED      day of December,
                                                                     DISTRICT 2018.
                                                                                JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                Page 2
